DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 08/16/2022 has been considered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 5-6, filed 07/26/2022, with respect to the rejections of claims 2 and 4 under 35 USC 101 and the rejection of claim 18 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 2 and 4 under 35 USC 101 and the rejection of claim 18 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 7, with respect to the rejection(s) of claim(s) 10 under 35 USC 102 have been fully considered and are persuasive in view of the argument that the EEG electrodes of Carlton (US 2009/0203983) are not on a base of a burr hole cap assembly.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lowry (US 2005/0075680). See rejection below.
Applicant’s arguments, see Remarks pg. 8, with respect to the rejection(s) of claim(s) 13 under 35 USC 102 have been fully considered and are persuasive in view of the argument that Goetz (US 2012/0277670) does not disclose an electrode on the burr hole base.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lowry. See rejection below.
Applicant’s arguments, see Remarks pg. 10, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive in view of the amendment which brings he limitations of claims 2 and 3 into claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lowry and Lando (US 2005/0143800). See rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowry et al. (US 2005/0075680) (hereinafter Lowry).
Regarding claim 13, Lowry discloses a system (Abstract) comprising: a burr hole base configured for coupling to a cranium of a patient over a burr hole (Fig. 31, head 812 of intracranial electrode assembly 800); a cover configured to substantially cover the burr hole opening (Fig. 31, head 812; i.e., the head 812 of intracranial electrode assembly 800 acts as both the base and the cover); and an electrode on the burr hole base (Fig. 31, electrode 810 with electrical contact 817), the electrode configured to at least one of sense signals within a brain of the patient or stimulate a portion of the brain of the patient (Para. 115: “embodiments of the invention that may be applicable to cortical, subcortical, and/or deep brain stimulation and/or monitoring situations”).
Regarding claim 15, Lowry discloses a lead passing through the burr hole base and held into place by the cover (Fig. 31, lead wires 830, 835 appear to pass through and be secured by head 812 of  electrode assembly 800).
Regarding claim 16, Lowry discloses at least one electrode located at the distal end of the lead for providing deep brain stimulation (Fig. 31, contact portion 826 is at distal end of lead 835; (Para. 115: “embodiments of the invention that may be applicable to cortical, subcortical, and/or deep brain stimulation and/or monitoring situations”).
Regarding claim 17, Lowry discloses a proximal end of the lead is operably coupled to an implantable medical device (Fig. 19 depicts proximal ends of leads connected to IMD 1050).
Regarding claim 19, Lowry discloses a plurality of electrodes operably coupled to the burr hole base (Fig. 31, electrodes 810, 820 with electrical contacts 817, 826).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Lando et al. (US 2005/0143800) (hereinafter Lando).
Regarding claim 1, Lowry discloses a system (Abstract) comprising: a burr hole cap assembly (Fig. 31, intracranial electrode assembly 800) configured to secure a position of a lead implanted through a burr hole in a cranium of a patient (Fig. 31, second lead wire 835 connected to second electrode 820 appears to be secured by head 812 and shaft 816 of electrode assembly 800), wherein the burr hole cap assembly comprises: a base configured to be affixed to the cranium and configured to cover the burr hole in the cranium of the patient, wherein the base defines an opening configured to receive the lead (Fig. 31, head 812 covers burr hole and defines opening for lead 835 connected to second electrode 820); and one or more electrodes coupled to one or more components of the burr hole cap assembly and disposed within the burr hole cap assembly (Fig. 31, electrode 810 with electrical contact 817 is within burr hole cap assembly 800) for at least one of sensing signals within a brain of the patient or stimulating a portion of the brain of the patient (Para. 115: “embodiments of the invention that may be applicable to cortical, subcortical, and/or deep brain stimulation and/or monitoring situations”), wherein at least one of the one or more electrodes is on the base (Fig. 31, electrode 810 with electrical contact 817 is on base 812).
Lowry does not disclose a fixed disk that couples to the base and is configured to secure the position of the lead. Lando, however, teaches securing an electrical stimulation lead in position in a person’s brain (Abstract), wherein a fixed disk couples to a base and is configured to secure a position of a lead (Fig. 1A & 4B, disk 40 coupled to base 20 secures lead 100; Abstract: “… disc comprising a substantially radial slot adapted to secure the lead in position within the brain after implantation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lowry to include a fixed disk that couples to the base and is configured to secure the position of the lead. Making this modification would be useful for securing the lead in position within the brain after implantation, as taught by Lando.
Regarding claim 6, Lowry discloses that the one or more electrodes comprise at least one electrode coupled to a housing of an implantable medical device (Fig. 31, electrical contact 817 is coupled head 812 of intracranial electrode assembly 800).
Regarding claim 9, Lowry discloses that the one or more electrodes are configured to sense cortical signals (Para. 115: “cortical, subcortical, and/or deep brain stimulation and/or monitoring situations. Such embodiments may facilitate stimulation and/or monitoring involving surface or cortical tissues and/or subcortical or deep brain tissues”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Lando, further in view of Imran (US 2014/0074060).
Regarding claim 5, Lowry discloses the one or more electrodes comprise a first electrode and a second electrode (Fig. 31, electrodes 810, 820). Modified Lowry does not teach a medical device configured to receive sensed signals from the first electrode and the second electrode and determine a differential signal between the first electrode and the second electrode.
Imran, however, teaches a system for treatment of neurological conditions (Abstract) wherein a medical device (Fig. 1-2) is configured to receive sensed signals from the first electrode and the second electrode and determine a differential signal between the first electrode and the second electrode (Para. 64: “… apparatus 10 measures electric field vectors in the brain generated by neural activity by measuring the voltage differential between each electrode member 30 and the reference electrode 35 and using these values to calculate electric field vector. Various characteristics of field vector can then be used as an indicator of a seizure or pre-seizure event”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Lowry’s device to receive sensed signals from the first electrode and the second electrode and determine a differential signal between the first electrode and the second electrode. Making this modification would be useful for measuring electric field vectors for use as an indicator of a seizure or pre-seizure event, as taught by Imran.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Lando, further in view of Bauer et al. (US 2019/0308025) (hereinafter Bauer).
Regarding claim 7, modified Lowry does not teach the one or more electrodes comprise pad electrodes. Bauer, however, teaches a cranial implant for device fixation in burr holes (Abstract), wherein electrodes of a lead can transfer electrical stimulation to tissue of a patient and can be electrode pads on a paddle lead (Para. 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Lowry such that the one or more electrodes comprise pad electrodes. Making this modification would amount to a simple substitution of one known element (Lowry’s electrodes) for another (Bauer’s paddle electrodes) to obtain predictable results (transfer electrical stimulation to tissue of a patient) (see MPEP 2141(III)(B)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Lando, further in view of Carlton et al. (US 2009/0203983) (hereinafter Carlton).
Regarding claim 8, modified Lowry does not teach an implantable medical device configured to receive the sensed signals within the brain from the one or more electrodes and adjust a therapy based on the sensed signals. Carlton, however, teaches a multi-functional burr hole assembly (Abstract) including an implantable medical device configured to receive the sensed signals within the brain from the one or more electrodes and adjust a therapy based on the sensed signals (Para. 29: “… route the signals from EEG sensors 40 to pulse generator 52… In response to the sensor signals, pulse generator 52 adjusts the pulse stimulation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Lowry’s device to receive the sensed signals within the brain from the one or more electrodes and adjust a therapy based on the sensed signals. Making this modification would amount to combining prior art elements (Lowry & Carlton) according to known methods (Carlton’s teachings) to yield predictable results (providing a feedback mechanism for the neurostimulation system, see para. 2 & 29).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Carlton.
Regarding claims 10-11, Lowry discloses a method comprising: receiving information indicative of sensed cortical brain activity (Para. 115: “embodiments of the invention that may be applicable to cortical, subcortical, and/or deep brain stimulation and/or monitoring situations”) that is sensed with a first electrode on a base of a burr hole cap assembly (Fig. 31, electrode 810 with electrical contact 817 is on base 812), wherein the burr hole cap assembly is configured to secure a position of a lead implanted through a burr hole in a cranium of a patient (Fig. 31, second lead wire 835 connected to second electrode 820 appears to be secured by head 812 and shaft 816 of electrode assembly 800).
Lowry does not disclose determining a signal between the first electrode and a second electrode within a brain of the patient; determining whether to adjust therapy based on the determined signal; adjusting the therapy based on the determination to adjust therapy, wherein adjusting the therapy comprises modifying deep brain stimulation based upon sensed cortical signals.
Carlton, however, teaches a multi-functional burr hole assembly (Abstract) including an implantable medical device configured to receive the sensed signals within the brain from the one or more electrodes and adjust a therapy based on the sensed signals, including modifying deep brain stimulation based upon sensed cortical signals (Para. 29: “… route the signals from EEG sensors 40 to pulse generator 52… In response to the sensor signals, pulse generator 52 adjusts the pulse stimulation”; Para. 16: “The sensor is capable of being coupled with other components of a deep brain stimulation system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Lowry’s device to receive the sensed signals within the brain from the one or more electrodes and adjust a therapy based on the sensed signals, wherein adjusting the therapy comprises modifying deep brain stimulation based upon sensed cortical signals. Making this modification would amount to combining prior art elements (Lowry & Carlton) according to known methods (Carlton’s teachings) to yield predictable results (providing a feedback mechanism for the neurostimulation system, see para. 2 & 29 of Carlton).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Carlton, further in view of Stypulkowski (US 2005/0256541).
Regarding claim 12, modified Lowry does not disclose applying an electrical stimulation to elicit cortical evoked potentials. Stypulkowski, however, teaches a catheter with stimulation electrode (Abstract) for implantation into a skull (Fig. 2) and teaches applying an electrical stimulation to elicit cortical evoked potentials for the purpose of proper positioning of the catheter with respect to target tissue (Para. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Lowry to include applying an electrical stimulation to elicit cortical evoked potentials. Making this modification would be useful for ensuring proper positioning of a stimulation element with respect to the target tissue, as taught by Stypulkowski.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lowry in view of Carlton.
Regarding claim 18, Lowry does not disclose the implantable medical device is configured to modify the deep brain stimulation based upon signal received from the electrode operably coupled to the burr hole base. 
Carlton, however, teaches a multi-functional burr hole assembly (Abstract) including an implantable medical device configured to receive the sensed signals within the brain from the one or more electrodes and adjust a deep brain stimulation (Para. 16) therapy based on the sensed signals (Para. 29; see rejection of claim 10 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lowry’s device to modify the deep brain stimulation based upon signal received from the electrode operably coupled to the burr hole base. Making this modification would amount to combining prior art elements (Goetz & Carlton) according to known methods (Carlton’s teachings) to yield predictable results (providing a feedback mechanism for the neurostimulation system, see para. 2 & 29).
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alam (US 10780264) discloses a skull implanted electrode assembly for brain stimulation (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792